TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00299-CV




                                       In re Tracy Nixon




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Tracy Nixon, appearing pro se, has filed a petition for writ of mandamus,

complaining that the local administrative judge of Travis County denied permission to file a

proposed lawsuit. Nixon is a vexatious litigant subject to a prefiling order requirement. See Tex.

Civ. Prac. & Rem. Code § 11.101.

               The decision of a local administrative judge denying a litigant permission to file

suit may not be appealed “except that the litigant may apply for a writ of mandamus with the

court of appeals not later than the 30th day after the date of the decision.” Tex. Civ. Prac. &

Rem. Code § 11.102(f). Nixon was notified in writing that the local administrative judge denied

permission to file on April 15, 2022, but Nixon’s petition was not received by this Court until

May 23, 2022. The record indicates Nixon deposited the petition with the United States Postal

Service on May 18, 2022, and Nixon has failed to provide any other conclusive proof that the

petition was otherwise timely mailed. See Tex. R. App. P. 9.2(b)(1)(C) (considering timely filed

documents received within ten days after the filing deadline only if the document was deposited
in the mail “on or before the last day for filing”). Nixon has therefore failed to timely file a

mandamus petition pursuant to Section 11.102(f). See In re Johnson, 390 S.W.3d 584, 586 (Tex.

App.—Amarillo 2012, orig. proceeding).

                   Accordingly, we dismiss the petition for writ of mandamus for want

of jurisdiction.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: May 27, 2022




                                                2